                             NOTICE OF SETTLEMENT                   Exhibit 1
               CLAIMS POTENTIALLY BENEFITTING YOU
HAVE BEEN ASSERTED IN U.S. DISTRICT COURT IN GREAT FALLS, MONTANA,
              AND CONDITIONALLY HAVE BEEN SETTLED


Why Did I Get This Notice?

A legal action was initiated by current and former participants in the employee
health plans of several Montana hospitals, including the Billings Clinic. The action
is captioned Turner et al. v. Northern Montana Hospital, et al., and is currently
pending in U.S. District Court for the District of Montana, Great Falls Division,
under Cause No. CV-17-141-GF-BMM. A settlement agreement has been reached
in the case.

Records show that you may be a current or former participant in the Billings Clinic
employee benefit health plan—known as the Billings Clinic Employee Benefit Plan
and Trust—who participated between the dates of January 1, 2012, and December
31, 2017. You may be eligible to receive a payment as a result of the settlement.

Who Are The Parties Involved And What Is This Lawsuit About?

Attorneys for the Plaintiffs represent individual current or former participants in
the Defendant hospitals’ employee benefit health plans. Plaintiffs alleged that
while serving as fiduciaries of their employee health plans, the Defendant hospitals
violated duties owed under a federal law known as ERISA and engaged in self-
dealing, conflicted interest transactions, mismanagement of plan assets, and
breach of fiduciary duties to plan participants and beneficiaries.

Specifically, Plaintiffs alleged that Defendants entered into an agreement with Blue
Cross Blue Shield of Montana (“BCBSMT”) effective between January 1, 2012, and
December 31, 2017, whereby the health plans overpaid for insurance and
administrative services, including with contributions from employees, and that the
hospitals received “purchase price” payments from BCBSMT as part of the
arrangement. Plaintiffs sought compensation on behalf of the plans and their
participants for alleged inflated payments to BCBSMT, as well as disgorgement
from Defendants of amounts received from BCBSMT. Plaintiffs retained expert
ERISA fiduciaries and attorneys who concluded the plans paid inflated premiums
and/or administrative fees and that non-conflicted ERISA fiduciaries would not
have bound the plans thereto.

Billings Clinic denies Plaintiffs’ allegations. More specifically, Billings Clinic denies
that it breached any fiduciary duty. Billings Clinic denies that it and/or plan
participants paid excessive administrative fees or insurance premiums or that
Billings Clinic received any improper payments from BCBSMT. Billings Clinic
contends that the insurance premiums paid by Billings Clinic and plan participants
from 2012-2017 were well below the industry standard, have not increased for
several years, and that the coverage provided to plan participants was above
industry standard. Billings Clinic retained experts and consultants who opined that
Billings Clinic acted appropriately and that no part of the BCBSMT transaction
violated the law.

The parties engaged in discovery of evidence related to allegations, depositions of
witnesses, and disclosure of their experts. A mediation was conducted on
September 16, 2019, and the parties have now agreed to settle.

Has the Lawsuit Been Resolved?

Plaintiffs have entered into settlement agreements with each of the Defendant
hospitals, including Billings Clinic. These settlements resolve the claims against the
hospitals.

With respect to Billings Clinic, upon court approval of the settlement agreement
and entry of a bar order, and subject to all other terms of the agreement, Billings
Clinic and/or its insurer(s) will pay (a) $1,570,100 to settle the claims; and (b)
$900,000 for attorney fees and costs. In exchange, Billings Clinic will receive a
release and dismissal of the litigation against it.

The amount of the settlement after payment of attorney fees and costs and
reduction for any taxes or withholdings deemed appropriate by the court-
NOTICE OF SETTLEMENT
Turner v. Billings Clinic
Page 2
appointed settlement fiduciary will then be paid to people who were plan
participants between January 1, 2012, and December 31, 2017.

What Do I Need To Do?

If you do not object to the settlement, you do not need to do anything. You may
receive a distribution as determined by an impartial professional trustee. If your
address changes, you should notify the attorneys identified below.

If you do object to the settlement, you need to lodge an objection with the U.S.
District Court for the District of Montana, Great Falls Division, under cause number
CV-17-141-GF-BMM. A copy of the objection must also be provided to the
following attorneys:

                            John L. Amsden, Esq.
                            BECK AMSDEN & STALPES PLLC
                            1946 Stadium Drive, Suite 1
                            Bozeman, MT 59715

                            John M. Morrison, Esq.
                            MORRISON SHERWOOD WILSON & DEOLA PLLP
                            401 North Last Chance Gulch, PO Box 557
                            Helena, MT 59601

                            Shane P. Coleman, Esq.
                            HOLLAND & HART LLP
                            401 North 31st Street, Suite 1500
                            Billings, MT 59101

Any objection must be received by the Court and the attorneys by                  ,
2019, in order to be considered.

There will be a court hearing on                   , 2019, at       .m., at the
Missouri River Federal Courthouse located at 125 Central Avenue West in Great
Falls, Montana, 59404. At this hearing, the judge presiding over this case, the
NOTICE OF SETTLEMENT
Turner v. Billings Clinic
Page 3
 Honorable Brian Morris, will consider whether or not to approve this settlement. If
 it is approved, Judge Morris will enter a “bar order” protecting Defendant Billings
 Clinic and related parties from any further litigation related to these claims. You
 are free to attend this hearing but you are not required to attend.

 What If I Have Questions?

 If you have questions, please call or write us at:

                                  Tel: (406) 577-2555
                             Email: info@becklawyers.com




 NOTICE OF SETTLEMENT
 Turner v. Billings Clinic
 Page 4
13643108_3
